DETAILED ACTION
Applicant’s response, filed 29 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Status of Claims
Claims 3, 14, and 17 are cancelled.
Claims 1-2, 4-13, 15-16, and 18-27 are pending.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse during the telephone conversation with Price Murray on 14 May 2021, and was affirmed in the reply filed on 01 Dec. 2021.
Claims 1-2, 4-12, 15-16, and 18-27 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Objections
The objection to claim 23 in the Office action mailed 29 Dec. 2021 has been withdrawn in view of claim amendments received 29 June 2022.

Claim Interpretation
Claims  and 15 recite “…providing a first digital template comprising a first arrangement of masked and unmasked sites in a sliding window….; providing a second digital template comprising a second arrangement of masked and unmasked sites in a sliding window…; computationally identifying IBD segments…. by (i) identifying first matches among alleles of the haplotype strings at unmasked sites by applying the first digital template…., (ii) identifying second matches among alleles of the haplotype strings at unmasked sites by applying the second digital template”. Claim 23 similarly recites “…applying a first digital template….applying a second digital template…, wherein the first digital template comprises a first arrangement of masked and unmasked sites in a sliding window…, wherein the second digital template comprise a second arrangement of masked and unmasked sites in a sliding window…”. Because claims 1, 15, and 23 recite that the first and second digital templates have an arrangement of masked and unmasked sites in a sliding window, the steps of applying the first and second digital templates are interpreted to require sliding the templates across the two or more haplotype strings at least once. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 3, 14, and 17 under 35 U.S.C. 112(b) in the Office action mailed 29 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 29 June 2022.
The rejection of claim 27 under 35 U.S.C. 112(b) in the Office action mailed 29 Dec. 2021 has been withdrawn in view of claim amendments received 29 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is previously cited.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…computationally identifying IBD segments between the two or more haplotype strings by analyzing the sequence of allele values by…” in lines 12-13.  Claim 1 previously recites “…providing two or more haplotype strings… each of the two or more haplotype strings representing a sequence of allele values…” in lines 9-10. Given claim 1 recites a sequence of allele values for each haplotype string, it is unclear which sequence of allele values for the two or more haplotype strings “the sequence of allele values” recited in line 13 is intended to refer to. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the claim can be amended to recite “…computationally identifying IBD segments between the two or more haplotype strings by analyzing the sequence of allele values of each haplotype string by…” or “…computationally identifying IBD segments between the two or more haplotype strings by (i) identifying…”.

Response to Arguments
Applicant's arguments filed 29 June 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant remarks that claims 1 and 27 have been amended to recite “analyzing the sequence of allele values by” and to remove “about”, respectively, and therefore the 112(b) rejections should be withdrawn (Applicant’s remarks at pg. 8, para. 4-5).
This argument is not persuasive. While Applicant’s claim amendments addressed the rejection of claim 27, and served to clarify that steps (i)-(iii) are sub-steps that describe the steps of computationally identifying IBD subjects, the claim amendments did not address the issue regarding the recitation of “the sequence of allele values” in claim 1. Therefore, because claim 1 recites a sequence of allele values for each of the two or more haplotype strings, it is still unclear which sequence of allele values, “the sequence of allele values” is intended to refer to. 

Claim Rejections - 35 USC § 112(d)
The rejection of claims 3, 14, and 17 under 35 U.S.C. 112(d) in the Office action mailed 29 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 29 June 2022.

Claim Rejections - 35 USC § 101

The rejection of claims 3, 14, and 17 under 35 U.S.C. 101 in the Office action mailed 29 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 29 June 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, 15-16, and 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 15, and 23 being representative) is directed to a method and system of identifying IBD segments between haplotype strings. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 15 recite the following steps which fall under the mental process groupings of abstract ideas:
providing a first… template comprising a first arrangement of masked and unmasked sites in a sliding window having a fixed mask pattern of consecutive haplotype sites;
 providing a second…template comprising a second arrangement of masked and unmasked sites in a sliding window having a fixed mask pattern of consecutive haplotype sites, wherein the first and second arrangements are different;
providing two or more haplotypes strings for identification of IBD segments there between, each of the two or more haplotype strings representing a sequence of allele values at polymorphic sites in a haplotype of an organism;
computationally identifying IBD segments between the two or more haplotype strings by: (analyzing the sequence of allele values by: in claim 1)
 (i) identifying first matches among alleles of the haplotype strings at unmasked sites by applying the first… template to the two or more haplotype strings;
(ii) identifying second matches among alleles of the haplotype at unmasked sites by applying the second… template to the two or more haplotype strings; and 
(iii) merging the first and second matches among alleles to produce a merged set of IBD segments, wherein the first matches do not include the sites masked by the first… template, and wherein the second matches do not include the sites masked by the second… template. 
Claim 23 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
computationally identifying IBD segments between the two or more haplotype strings by:
 (i) identifying first matches among alleles of the two or more haplotype strings at unmasked sites by applying the first…template to the two or more haplotype strings;
(ii) identifying second matches among alleles of the two or more haplotype strings at unmasked sites by applying the second…template to the two or more haplotype strings; and 
(iii) merging the first and second matches among alleles to produce a merged set of IBD segments, wherein the merged set of IBD segments has reduced impact from genotyping errors compared to a set of IBD segments generated without applying the first and second digital templates,
wherein the first… template comprises a first arrangement of masked and unmasked sites in a sliding window having a fixed mask pattern of consecutive haplotype sites, wherein the second… template comprises a second arrangement of masked and unmasked sites in a sliding window having a fixed mask pattern of consecutive haplotype sites, and wherein the first and second arrangements are different, wherein the first matches do not include the sites masked by the first… template, and wherein the second matches do not include the sites masked by the second… template;
and (b) identifying a potential phase switch error in at least one of the two or more haplotype strings; and 
(c) correcting the phase switch error.
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, providing first and second templates with a first and second arrangement of masked and unmasked sites involves generating templates by masking and unmasking particular sites in a sequence, which can be practically performed in the mind. Furthermore, providing two or more haplotype strings involves generating (e.g. writing) haplotype strings, which each string member representing a particular allele, which can be practically performed in the mind aided with pen and paper. Computationally identifying IBD segments by identifying first and second matches among alleles of the haplotypes amounts to a mere comparison of data, which can be practically performed in the mind. Identifying first and second matches among alleles is similar to the claims in University of Utah Research Foundation v. Ambry Genetics, in which the courts found "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind. See MPEP 2106.04(a)(2) III A. In addition, performing the above comparison by applying a template of masked and unmasked sites in a sliding window involves determining which sites are and are not masked, only performing the comparison using the unmasked sites, sliding the template to the next sequence of haplotype sites, and repeating the comparison, which can be practically performed in the mind. Furthermore, merging the first and second matches among alleles of the haplotype strings involves amounts to a mere analysis of data which can be practically performed in the mind. Last, identifying a potential phase switch error in a haplotype string and correcting the phase switch error involves analyzing the haplotype strings to identify an incorrectly phased heterozygous position in two haplotype strings, and then swapping the bases in the heterozygous position, which amounts to a mere analysis and organization of data. That is, other than reciting that the steps are carried out by a processor or a computer (claims 1 and 15) or that the templates are digital, nothing the in the claims precludes the steps from being practically performed in the mind.
Dependent claims 2, 4-12, 16, 18-22, and 24-27 further recite an abstract idea. Dependent claims 2 and 16 further recite the mental process of analysis of the first and second templates to have at least four consecutive haplotypes. Dependent claims 4 and 18 further recite the mental process of identifying additional matches among alleles at unmasked sites produced by applying one or more additional templates, which have additional arrangements of masked and unmasked sites, to the two or more haplotype strings, and merging the additional matches with the first and second matches to produce the merged set of IBD segments. Dependent claims 5 and 19 further recite the mental process of employing a third template, a fourth template, a fifth template, and a sixth template to identify additional matches among alleles. Dependent claim 6 further recites the mental process of analysis of the first through sixth  templates to each comprise two masked and two unmasked sites. Dependent claim 7 further recites the mental process of analysis of the first and second templates to each have a ratio of masked sites to unmasked sites of between 2:1 to 1:2. Dependent claims 8 and 20 further recite the mental process of analysis of the two or more haplotype strings to comprise at least one thousand haplotype strings. Dependent claim 9 further recites the mental process of analysis of the two or more haplotype strings to comprise at least one million haplotype strings. Further regarding claims 8-9 and 20 regarding the number of haplotype strings, the claims involve identifying matches among alleles between the haplotype strings (i.e. performing data comparisons), and increasing the number of haplotype strings that are compared does not change the nature of the abstract idea such that it cannot be practically performed in the mind. See MPEP 2106.04(a)(2) III.  Dependent claims 10 and 21 further recite the mental process of performing a positional Burrows-Wheeler transform on the unmasked sites produced by applying the first and second templates to the two or more haplotype strings. Dependent claims 11 and 22 further recite the mental process of merging the first and second matches among alleles while considering individual polymorphic sites of the two or more haplotype strings using the PBWT. Dependent claim 12 further recites the mental process of analysis of the number of templates to be between 2 and the number of haplotype sites in the window, k.  Dependent claim 24 further recites the mental process of identifying proximal IBD segments in at least one pair of the two or more haplotype strings. Dependent claim 25 further recites the mental process of iterating through the two or more haplotype strings by identifying a first potential IBD segment, comparing the first site of the first potential IBD segment to the last site of a previously identified second potential IBD segment, and determining that the last site and the first site are within a threshold number of sites of each other, and further recites the mental process of merging the first and second potential IBD segment based on determining that the first and last sites are within the threshold number of sites of each other. Dependent claim 26 further recites the mental process of analysis of the first and second potential IBD segments to each have a length of at least the threshold number of sites. Dependent claim 27 further recites the mental process of analysis of the threshold number of sites to be between 0 and 500 SNPs. Therefore, claims 1-2, 4-12, 15-16, and 18-27 recite an abstract idea.   [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 4-12, 16, 18-22, and 24-27 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 15 include:
a computer (claim 1);
one or more processors (claim 15); and
associated memory.
A computer, one or more processors, and memory are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore the additional elements are not sufficient to amount to significantly more than the recited judicial exception.
Regarding the limitations pertaining the templates being “digital”, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). In this case, specifying the templates are “digital” merely limits the claim to the computer field, i.e., to execution on a generic computer, which does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or merely limits the claims to the computer field, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 1-2, 4-12, 15-16, and 18-27 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 4-12, 16, 18-22, and 24-27 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 15 include:
a computer;
one or more processors; and
associated memory.
A computer, one or more processors and memory are conventional computer components.  The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Regarding the limitations pertaining the templates being digital, the phrase “digital” only serves to limit the claim to the computer field, as discussed above. The courts have found a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself,
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 29 June 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the techniques in the present application improve the functioning of a computer by allowing for improved efficiency and run-time in determining IBD segments because the use of digital templates masks haplotype sites from consideration, therefore improving the speed in determining an IBD segment, and that this improvement is illustrated in FIG. 17-19 and 20A, which demonstrate the claimed PBWT process is faster with significantly less errors than other methods (Applicant’s remarks at pg. 9, para. 3 to pg. 10, para. 1 and pg. 10, para. 3). Applicant further remarks the first and second digital templates with masked and unmasked sites in a sliding window are computer data structures rooted in computer technology that improve IBD segment prediction efficiency in enabling a computer to skip processing haplotype sites (Applicant’s remarks at pg. 10, para. 1).
This argument is not persuasive. First, regarding claims 23-27, in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016). See MPEP 2106.05(a). 
Regarding claims 1 and 15, in computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In this case, each of the process steps performed by the computer or processor in claims 1 and 15 can be practically performed in the mind aided with pen and paper, as discussed in the above rejection. While claims 1 and 15 recite that the limitations are being performed by a computer and that the templates used in the claim are “digital” (i.e. limiting the claim to the computer field), the courts have found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  Furthermore, while the use of templates for masking haplotype sites may improve efficiency in determining IBD segments by skipping particular haplotype sites, the alleged improvement in IBD segment prediction efficiency (i.e. reduced run-time) is achieved by using a general purpose computer to analyze less data (e.g. the unmasked haplotype sites). However, the courts have found accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), does not improve computer technology.
Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. In this case, the alleged improvement regarding using templates with masked and unmasked sites to improve an efficiency of IBD prediction and reduce errors amounts to an improved abstract idea (i.e. improvements in the abstract idea of identifying IBD segments), which is not an improvement to technology. Therefore, the claims do not integrate the recited judicial exception into the practical application of an improvement to technology.

Applicant remarks that the templates allow for parallelized processing of haplotypes, and therefore, the specific data structure of the templates allows for more efficient processing of IBD segments by allowing for parallelization of IBD analysis by a computer (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claims. When determining if a claim improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. See MPEP 2106.05(a). In this case, claims 1, 15, and 23 do not recite that computationally identifying IBD segments using the digital templates utilizes parallelization. Therefore, the alleged improvement regarding increased speed due to parallelization is not reflected in the claims. Furthermore, the claims do not improvement computer technology for the reasons discussed above. 

Applicant remarks that the claimed templates are similar to the claims held eligible in Enfish, because the claim in Enfish relates to a system for storing data using a referential table, the claim here relates to a method for using an inventive computer template to identify IBD segments (Applicant’s remarks at pg. 10, para. 3).
This argument is not persuasive. The claims in Enfish related to a system for storing data using a self-referential table, which enabled the claimed table to achieve benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish, 822 F.3d at 1337, 118 USPQ2d at 1690. Therefore, the claims in Enfish were directed to an improvement in computer technology by improving the capabilities of a computer. Regarding the claims using an inventive computer data structure of a template, the broadest reasonable interpretation of providing first and second digital templates in a sliding window with a fixed mask pattern and applying these templates to two or more haplotype strings involves analyzing the templates to determine which haplotype sites in the haplotype strings are unmasked, and then comparing the unmasked sites to identify matches, which amounts to a mere analysis of data that can be practically performed in the mind and/or aided with pen and paper. For example, applying first and second templates with different arrangements of masked and unmasked could involve using a strip of paper with holes in positions corresponding to unmasked sites, leaving masked sites covered by paper, that can then be slid across a written sequence to analyze the unmasked sites. Therefore, even though the claims require performing the above steps on a computer (claims 1 and 15), the claims merely use a computer as a tool to perform the mental concept. Thus, unlike the self-referential table in Enfish, the first and second digital templates are not a specific computer data structure that improves the functioning of a computer. 

Double Patenting

The provisional rejection of claims 3, 14, and 17 on the ground of nonstatutory double patenting as being unpatentable over claim 1-21, 24-26, and 31-32 of copending Application No. 16/947,107 (reference application) in the Office action mailed 29 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 29 June 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, 15-16, and 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 10-21, 24-26, and 31-32 of copending Application No. 16/947,107 (reference application. Any newly recited portion herein is necessitated by claim amendment. This rejection is previously recited. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1 and 15, reference claim 1 shows a computer implemented method  and  reference claim 10 shows a system comprising one or one more processors and associated memory for performing the following limitations:
Reference claims 1 and 10 show providing a first digital template comprising a first arrangement of masked and unmasked sites in a window of consecutive haplotype sites; 
Reference claims 1 and 10 show providing a second digital template comprising a second arrangement of masked and unmasked sites in a window of consecutive haplotype sites, wherein the first and second arrangements are different; providing two or more haplotypes strings for identification of IBD segments therebetween, each of the two or more haplotype strings representing a sequence of allele values at polymorphic sites in a haplotype of an organism.
Reference claims 1 and 10 show computationally identifying IBD segments between the two or more haplotype strings by (i) identifying first matches among alleles of the haplotype strings at unmasked sites produced by applying the first digital template to the two or more haplotype strings, (ii) identifying second matches among alleles of the haplotype at unmasked sites produced by applying the second digital template to the two or more haplotype strings, and (iii) merging the first and second matches among alleles to produce a merged set of IBD segments.
Regarding the wherein clause in instant claims 1 and 15 of “wherein the first matches do not include the sites masked by the first digital template, and wherein the second matches do not include the sites masked by the second digital template”, given reference claims 1 and 10 disclose the matches are identified at unmasked sites by applying the first/second digital template, the first and second matches necessarily do not include the sites masked by the templates. 
Further regarding instant claims 1 and 15, reference claims 3 and 12, respectively, disclose the matches are identified by sequentially applying the digital template, each time moving to a next sequential section of the two or more haplotype strings. Given the digital template has a specific arrangement of masked and unmasked sites and is applied to sequential sections of the two or more haplotype strings, this shows the digital template comprises fixed masked and unmasked sites in a sliding window (e.g. the same digital template comprising a first arrangement of masked and unmasked sites is applied sequentially). 
Regarding instant claims 2 and 4-5, reference claims 2 and 4-5 show the limitations of instant claims 2 and 4-5, respectively.
Regarding instant claims 6-7, reference claims 15-16 show the limitations of instant claims 6-7, respectively.
Regarding instant claim 8, reference claim 6 shows the limitation of instant claim 8. 
Regarding instant claim 9¸ reference claim 18 shows the limitation of instant claim 9.
Regarding instant claims 10-11, reference claims 7-8 show the limitations of instant claim 10-11, respectively.
Regarding instant claim 12, reference claim 21 shows the limitation of instant claim 12.
Further regarding instant claims 6-7, 9, and 12, although reference claims 15-16, 18, and 21 are directed to a system comprising one or more processors and memory with computer readable instructions for performing the method, the system, when operated, would carry out the method steps in its operation, thereby performing the method of instant claims 6-7, 9, and 12.
Regarding instant claims 16 and 18-19, reference claims 11 and 13-14 show the limitations of instant claims 16 and 18-19, respectively.
Regarding instant claim 20, reference claim 17 shows the limitation of instant claim 20.
Regarding instant claims 21-22, reference claims 19-20 show the limitations of instant claims 21-22, respectively.
Regarding instant claim 23, reference claim 24 shows the following limitations:
Reference claim 24 shows (a) computationally identifying IBD segments between the two or more haplotype strings by (i) identifying first matches among alleles of two or more haplotype strings at unmasked sites produced by applying a first digital template to the two or more haplotype strings,  (ii) identifying second matches among alleles of the haplotype at unmasked sites produced by applying a second digital template to the two or more haplotype strings, and (iii) merging the first and second matches among alleles to produce a merged set of IBD segments, wherein the first digital template comprises a first arrangement of masked and unmasked sites in a window of consecutive haplotype sites, wherein the second digital template comprises a second arrangement of masked and unmasked sites in the window of consecutive haplotype sites, and wherein the first and second arrangements are different.
Reference claim 24 shows (b) identifying a potential phase switch error in at least one of the two or more haplotype strings.
Reference claim 24 shows (c) correcting the phase switch error.
Regarding the wherein clause in instant claim 23 of “wherein the first matches do not include the sites masked by the first digital template, and wherein the second matches do not include the sites masked by the second digital template”, given reference claims 1 and 10 disclose the matches are identified at unmasked sites by applying the first/second digital template, the first and second matches necessarily do not include the sites masked by the templates. 
Regarding instant claim 24, reference claim 25 shows the limitation of instant claim 24.
Regarding instant claims 25, reference claim 26 shows the limitations of instant claim 25.
Regarding instant claims 26-27, reference claims 31-32 show the limitations of instant claims 26-27, respectively.

The reference claims do not show the following limitations:
Regarding instant claim 23, reference claim 24 does not disclose the first and second digital templates have the arrangement of masked and unmasked sites in a sliding window with a fixed mask pattern. However, this limitation is shown by reference claims 3 and 12, as discussed above for instant claims 1 and 15, respectively. 
Regarding instant claims 25-27, reference claim 26 does not show the method of instant claim 23, from which instant claims 25-27 ultimately depend. However, reference claim 24 shows the method of instant claim 23, as discussed above. 
Further regarding instant claims 26-27, reference claims 31-32 do not show the limitations of instant claim 25, from which instant claims 26-27 depend (e.g. reference claims 31-32 do not depend from reference claim 26). However, reference claim 26 shows these limitations.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by reference claim 24 to have used digital templates having a fixed arrangement of masked and unmasked sites in a sliding window, as shown by reference claims 3 and 12, thereby arriving at the method of instant claim 23. One of ordinary skill in the art would have been motivated to combine the method of reference claim 24 with the method of reference claims 3 and 12 to sequentially apply the digital templates two the two or more haplotype strings by moving to a next sequential section of the two or more haplotype strings, as shown by reference claims 3 and 12, thus identifying matches among alleles of the two or more haplotype in more than a single region of the two or more haplotype strings, allowing for the production of a set of longer IBD segments, as shown by reference claim 1.This modification would have had a reasonable expectation of success because both reference claims involve determining and analyzing IBD segments utilizing digital templates.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by reference claim 26 to have determined IBD segments between two or more haplotype strings according to the method of reference claim 24, thereby arriving at the method of instant claim 25. One of ordinary skill in the art would have been motivated to combine the method of reference claim 26 with the method of reference claim 24 to produce the IBD segments for which reference claim 26 is intended to reduce errors in, as recited in the preamble of reference claim 26. This modification would have had a reasonable expectation of success because both reference claim 26 and 24 involve determining and analyzing IBD segments.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claims 31-32 to have determined the first potential IBD segment and the second potential IBD segment according to the method of reference claim 26, thereby arriving at the method of instant claims 26-27. One of ordinary skill in the art would have been motivated to combine the method of reference claims 31-32 with the method of reference claim 26 to provide the first and second potential IBD segments that are analyzed according to reference claims 31-32. This modification would have had a reasonable expectation of success because both reference claims 26 and 31-32 involve determining potential IBD segments based on a threshold number of sites between the segments.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 29 June 2022 have been fully considered but they do not present any arguments regarding the double patenting rejection.

Conclusion
No claims are allowed.
Claims 1-2, 4-12, 15-16, and 18-27 are free of the art for the reasons discussed in the Office action mailed 01 June 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672